Andree Layton Roaf, Judge, dissenting. The majority has misapplied the standard of review for restitution cases in reversing the trial court’s award of restitution. Arkansas Code Annotated § 5-4-205 (Repl. 1997) provides in pertinent part: (a)(1) A defendant who is found guilty or who enters a plea of guilty or nolo contendere may be ordered to pay restitution. (2) The sentencing authority, whether the trial court or a jury, shall make a determination of actual economic loss caused to a victim by the crime. (3) (A) The determination of the amount of loss is a factual question to be decided by the preponderance of the evidence presented to the sentencing authority during the sentencing phase of a trial. [Emphasis added.] On appeal, this court should not reverse unless the trial court’s award was clearly against the preponderance of the evidence. Reddin v. State, 15 Ark. App. 399, 695 S.W.2d 394 (1985). The record reflects that the information charging Fortson with theft by receiving read as follows: Larry Jegley, Prosecuting Attorney of the Sixth Judicial District of Arkansas, in the name, by the authority, and on behalf of the State of Arkansas charges STEVEN RON FORTSON with the crime of violating Ark. Code Ann. § 5-36-106 THEFT BY RECEIVING committed as follows, to-wit: The said defendant^), in Pulaski County, over a period of time, from on or about May 8, 1996, through on or about November 30, 1996, unlawfully, feloniously, did receive, retain, or dispose of stolen property, said property being valued in excess of $200.00, such being the property of Judy Harness, knowing or having good reason to believe said property was stolen, against the peace and dignity of the State of Arkansas. Fortson pled no contest to this charge, Judy Harness was listed as the sole victim of his crime, and the charge encompassed the dates of all three burglaries of her property and the subsequent sales by Fortson to the various antique dealers. Furthermore, Fortson did not contest the facts as recited by the prosecutor at his plea hearing regarding the three burglaries and the items stolen from Ms. Harness, including the dates he allegedly received the property, the fact that property valued at over $9600 was taken from Ms. Harness, approximately one half of the items had been recovered, and over $5000 of her property had not been recovered. Unlike his co-defendant, neither Fortson nor his counsel expressed any disagreement with the total value of the subject property as recited by the prosecutor, a fact stressed by the trial court in making the restitution award. The majority suggests that in dissenting, we are contending that Fortson should pay restitution for a crime with which he was never charged, that of burglary; nothing could be further from the truth. Fortson was directly linked by the evidence to fifteen of the items taken in two of the three burglaries, or about half of the stolen property, including such large and not easily movable items as wardrobes, dressers, chairs, and tables, that had been sold by him to three different antique shops. Under the facts of this case, the trial court could reasonably have found that Fortson’s possession of half the stolen items from two of the three burglaries, items not transportable without a truck or other large vehicle, and which he disposed of for less than twenty percent of their retail value, made it more likely than not that he had also received the bal-anee of the stolen property, and without concluding that he committed the burglaries. That is all that is required to meet the preponderance of the evidence standard for an award of restitution for full economic loss suffered by the victims of the crime with which Fortson was actually charged: theft by receiving Ms. Harness’s property valued at over $200. I would affirm. Neal, J., joins in this dissent.